DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the claim(s), filed 10/24/22, have been considered but are not persuasive. Applicant contends that Fig. 47 of ‘384 “fails to teach or suggest a reticle comprising three or more markings to the left and to the right of a first vertical line that are evenly spaced along three interrupted lines, wherein the length of the even spacings of the three or more markings increases with the distance of the interrupted lines below the first horizontal line.” The annotated Fig. 47 clearly shows a reticle comprising three or more markings to the left and to the right of a first vertical line that are evenly spaced along three interrupted lines, wherein the length of the even spacings of the three or more markings increases with the distance of the interrupted lines below the first horizontal line (see where examiner has drawn lines to show such elements). Applicant further contends that Fig. 53b of ‘384 “fails to teach or suggest a reticle comprising three or more markings to the left and to the right of a first vertical line that are evenly spaced along three interrupted lines, wherein the length of the even spacings of the three or more markings increases with the distance of the interrupted lines below the first horizontal line.” However, the annotated Fig. 49, clearly shows a reticle comprising three or more markings to the left and to the right of a first vertical line that are evenly spaced along three interrupted lines, wherein the length of the even spacings of the three or more markings increases with the distance of the interrupted lines below the first horizontal line (see where examiner has drawn lines to show such elements).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1-5 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sammut et al. (US Patent Application Publication 2007/0044364). Sammut et al. discloses a reticle, comprising: a) a first horizontal line; b) a first vertical line that crosses said first horizontal line; c) a first interrupted line crossing said first vertical line below said first horizontal line comprising a plurality of markings evenly spaced apart at a first horizontal distance from one another; d) a second interrupted line crossing said first vertical line below said first interrupted line at a first vertical distance from said first interrupted line, said second interrupted line comprising a plurality of markings evenly spaced apart at a second horizontal distance from one another that is greater than said first horizontal distance; and e) a third interrupted line crossing said first vertical line below said second interrupted line at said first vertical distance from said second interrupted line, said third interrupted line comprising a plurality of markings evenly spaced apart at a third horizontal distance from one another that is greater than said second horizontal distance; wherein said first, second, and third interrupted lines are evenly spaced apart from one another below said first horizontal line. 
2. The reticle of claim 1, wherein said first horizontal line crosses said first vertical line at a gap.
3. The reticle of claim 2, wherein a dot is located in said gap.
4. The reticle of claim 1, wherein a plurality of second vertical lines cross said first horizontal line to the left and/or to the right of said first vertical line.
5. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps.
11. An optical device comprising the reticle of claim 1.
12. The optical device of claim 11, wherein said optical device is a riflescope.
13. The optical device of claim 11, wherein said optical device is a spotting scope.

    PNG
    media_image1.png
    1048
    1132
    media_image1.png
    Greyscale



Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sammut et al. (US Patent Application Publication 2007/0044364). Sammut et al. discloses a reticle, comprising: a) a first horizontal line; b) a first vertical line that crosses said first horizontal line; c) a first interrupted line crossing said first vertical line below said first horizontal line comprising a plurality of markings evenly spaced apart at a first horizontal distance from one another; d) a second interrupted line crossing said first vertical line below said first interrupted line at a first vertical distance from said first interrupted line, said second interrupted line comprising a plurality of markings evenly spaced apart at a second horizontal distance from one another that is greater than said first horizontal distance; and e) a third interrupted line crossing said first vertical line below said second interrupted line at said first vertical distance from said second interrupted line, said third interrupted line comprising a plurality of markings evenly spaced apart at a third horizontal distance from one another that is greater than said second horizontal distance; wherein said first, second, and third interrupted lines are evenly spaced apart from one another below said first horizontal line. 
2. The reticle of claim 1, wherein said first horizontal line crosses said first vertical line at a gap.
3. The reticle of claim 2, wherein a dot is located in said gap.
4. The reticle of claim 1, wherein a plurality of second vertical lines cross said first horizontal line to the left and/or to the right of said first vertical line.
5. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps.
6. The reticle of claim 5, wherein two or more offset lines subtend one or more of said one or more gaps.
7. The reticle of claim 1, wherein said first vertical line comprises one or more gaps.
8. The reticle of claim 7, wherein two or more offset lines subtend one or more of said one or more gaps.
9. The reticle of claim 1, further comprising two or more evenly spaced solid horizontal lines crossing said first vertical line below said third interrupted line.
10. The reticle of claim 1, wherein said markings are dots.
11. An optical device comprising the reticle of claim 1.
12. The optical device of claim 11, wherein said optical device is a riflescope.
13. The optical device of claim 11, wherein said optical device is a spotting scope.

    PNG
    media_image2.png
    1031
    1141
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641